Title: John Adams to Thomas Welsh, 13 September 1790
From: Adams, John
To: Welsh, Thomas


My dear Dr Welsh
New York Septr. 13. 1790.
I received your Letter, before my Departure for Philadelphia, but had not time to answer it.
It is not probable that any Special Agents will be employed in the Business you had in contemplation. The Board consists of Men, who will Study Æconomy, in that as well as in all other Affairs committed, to their Charge; and therefore the Loan Officers or Collectors or some other known Character will have this Additional Duty annexed to him, without any other Reward, than the honour of it, as I Suppose.
I have much Satisfaction in finding my Son in your Family. What the Conjunctions and Oppositions of two Such political Planets may produce I know not.— Politicks are bred in the Bones of both of you. but your good Example will teach him I hope to take Politicks by Way of Amusement, or Spectacle without ever Suffering their Interference with your Professions.
I recollect the painful Years, I Suffered from 1758 when I was Sworn at Boston, to the year 1761 too perfectly not to Sympathize with John. Dont let him flatter himself with hopes of a run of Business, which is neither to be expected, nor would be beneficial. His Business is to Study, and be constant to his Office and in Court. Causes and Clients will come soon enough for his Benefit, if he does that. “My Knowledge of the Law cost me Seven Years hard Study in that Great Chair” Said John Reed, who had as great a Genius and became as eminent as any Man. “Attend to the Study of the Law rather than the Gain of it” Said my Master Gridley to me; and I recollect the precept with Pleasure enough to recommend it to my Sons. I can ill afford to maintain my Sons at their Studies, but I had rather do that than have them overwhelmed with a run of Business at first, which must put an End to their Studies.
If a Fathers Partiality has not deceived me very much, John is as great a Schollar as this Country has produced at his Age; and I know he has a Spirit that will not stoop to dishonourable Practice or Conduct. I am therefore perfectly at ease in my Mind about his success. Whether his Reputation Spreads this year or two or three years hence, is indifferent to me, provided his Anxiety does not injure his health. I have seen too many flashing Insects in my day, glitter and glare for a moment and then disappear, to wish that my sons may Add to the Number.
The best regards of my family accompany my own to Mrs Welsh, from, my dear sir, your Fnd & sert
John Adams
